Citation Nr: 1501172	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to a higher initial disability rating for service-connected headaches, rated as 10 percent disabling from March 23, 1990, to September 9, 2010, and as 50 percent disabling thereafter.

3.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002 and October 2006 rating decisions rendered by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which granted service connection for headaches and assigned an initial 10 percent disability rating, effective March 23, 1990, and granted service connection for type II diabetes mellitus and assigned an initial 10 percent disability rating, effective June 2, 2006.

The procedural history of the case is a lengthy one.  Notably, the Veteran's claim for higher initial ratings for his service-connected headache disorder stems from an application for disability benefits received on March 23, 1990.  Service connection was not granted until February 2002, at which time the Veteran was assigned a disability rating of 10 percent, effective from March 23, 1990.  The Veteran disagreed with the assigned rating and in an August 2006 decision, the Board, among other things, denied an initial rating in excess of 10 percent for the Veteran's headaches.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) and in an August 2009 Memorandum Decision, the Court set aside that portion of the August 2006 Board decision that had denied entitlement to an initial disability rating in excess of 10 percent for the Veteran's headache disorder and remanded the matter to the Board for further development consistent with that decision.  The matter was then twice remanded by the Board to the agency of original jurisdiction for further development and readjudication.  In an August 2012 rating decision, the agency of original jurisdiction increased the Veteran's headache rating to 50 percent, effective from September 9, 2010.  Although a 50 percent rating represents the maximum available benefit for a scheduler rating, because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran's original appeal also encompassed the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In its August 2012 rating decision, the agency of original jurisdiction awarded a TDIU, effective from November 13, 2007, to April 20, 2012.  (Effective April 20, 2012, the Veteran was assigned a 100 percent scheduler disability rating for posttraumatic stress disorder.)  The Veteran was notified of the decision and of his appellate rights.  To date, it does not appear that the Veteran has disagreed with any aspect of the agency of original jurisdiction's August 2012 decision granting TDIU, to include the effective date of that award.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of the award).  In this regard, the Board notes that while the issue of entitlement to TDIU is "part of a claim for increased compensation," Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), because that benefit has been granted and the Veteran has not disagreed with any aspect of that grant, the matter is no longer part of the increased rating claims on appeal.  See 38 U.S.C.A. § 7105 (West 2002) (prescribing procedures for initiating an appeal).

Further, as will be discussed in the remand following the decision below, in a February 2013 rating decision, which is contained in the Veteran's Virtual VA file, as well as in a temporary file now associated with the record before the Board, the agency of original jurisdiction denied entitlement to special monthly compensation based on the need for aid and attendance.  A review of the Veteran's Virtual VA file shows that he filed a notice of disagreement as to the February 2013 rating decision.  The notice of disagreement is dated and postmarked on February 27, 2014, but was not received at the RO until March 4, 2014.  To be timely, a notice of disagreement must be filed by the appellant or a representative within one year "from the date of 
mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1).  A notice of disagreement postmarked before the expiration of the one-year period will be accepted as timely.  Id.  In the instant case, the 2013 rating decision at issue is dated February 22, 2014.  The letter of notification of that determination, however, is dated February 28, 2014.  Given that the Veteran's notice of disagreement was postmarked within the one-year period from the date of mailing of notification of the RO's February 2013 rating decision, the Board finds that the Veteran filed a timely notice of disagreement as to that decision.  Although the issue of entitlement to special monthly compensation based on the need for aid and attendance was not certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of a Statement of the Case along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires the use of an oral hypoglycemic agent and/or insulin and a restricted diet; regulation of activities has not been shown.

2.  Prior to September 9, 2010, the Veteran's service-connected headaches occurred on average of at least once a month and were accompanied by nausea, and light and sound sensitivity more nearly approximating disability tantamount to characteristic prostrating attacks occurring on an average once a month over several months.

3.  From September 9, 2010, the Veteran's service-connected headaches have been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for service-
connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for an initial disability rating of 30 percent, but no higher, for headaches were met from to March 23, 1990, to September 9, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (1990-2010).

3.  The criteria for an disability rating in excess of 50 percent for service-connected headaches from September 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the claims for increased disability ratings for headaches and diabetes mellitus are appeals arising from grants of service connection in February 2002 and October 2006, and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was medically evaluated multiple times during the pendency of his claims.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 (2014), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor, 38 C.F.R. § 4.3 (2014).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Diabetes Mellitus

The Veteran asserts that his service-connected diabetes mellitus has been more disabling than initially rated.  He contends that a rating in excess of 20 percent is warranted.  (The Board notes that the Veteran's diabetes mellitus was initially rated as 10 percent disabling; however, in a December 2007 rating decision, the RO increased his disability rating to 20 percent, effective from the date that service connection was awarded.)

The Veteran's service-connected diabetes mellitus has been rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  The maximum 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

A note that follows the criteria states that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

A review of the medical evidence reveals that the Veteran was diagnosed as having diabetes mellitus, type II, in 2006.  VA treatment records dated in March 2006 show that the Veteran had diabetes controlled by diet.  In disagreeing with his initially assigned 10 percent rating, the Veteran reported in his January 2007 notice of disagreement that he had been prescribed medication to control his diabetes, which statement was supported by documentation showing a prescription for Glipizide.  In February 2007, the Veteran reported that his physician had increased his Glipizide dosage.

In September 2008, the Veteran underwent a VA examination to evaluate his diabetes mellitus.  The examination report specifically shows that the Veteran was not restricted in his ability to perform strenuous activities.  Control of his diabetes required only use of an oral medication and a restricted diet.  The examiner indicated that the Veteran had episodes of hypoglycemic reactions or ketoacidosis, but that these did not require hospitalization.  The Veteran was noted to see his diabetic care provider monthly or less often.  The examination report also notes that the Veteran suffered from progressive loss of vision and erectile dysfunction.  The examiner indicated that the cause of erectile dysfunction was not known, but surmised that it could have resulted from the Veteran's Addison's disease as it pre-dated the onset of diabetes mellitus.  No other complications were indicated.  

An eye examination was conducted that same month.  The clinician noted that the Veteran's macular degeneration preceded the onset of his diabetes mellitus by approximately six years, according to his VA treatment records.  It was also noted that the Veteran did not display any diabetic retinopathy and that the pathophysiology of macular degeneration is separate from that of the effect of diabetes on the retina.  

The severity of the Veteran's diabetes mellitus was again evaluated in July 2012.  At that time, it was noted that treatment of the Veteran's diabetes mellitus required insulin, but that regulation of activities was not required.  The examiner indicated that the Veteran had episodes of hypoglycemic reactions or ketoacidosis less than two times a month and that those episodes did not require hospitalization.  Regarding whether the Veteran had complications of, or other conditions related to his diabetes, the examiner indicated no evidence of diabetic neuropathy, nephropathy, retinopathy, or renal dysfunction, and no other condition was determined to be at least as likely as not related to the Veteran's diabetes mellitus, to specifically include any eye condition.  

Here, the evidence is clear the Veteran's diabetes mellitus, currently rated as 20 
percent disabling, requires the use of an oral hypoglycemic agent and/or insulin and a restricted diet.  To be entitled to a higher disability rating, however, there must be, medical evidence showing that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 -64 (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913.  That evidence is lacking in this case.  No VA examiner has noted a regulation of activities.  Further, no other VA clinician or medical provider has suggested that the Veteran was to avoid strong exercise.  Accordingly, because the available evidence does not indicate that a medical professional has prescribed or advised the Veteran to avoid strenuous occupational and recreational activities on account of his diabetes mellitus, a rating in excess of 20 percent is not warranted.  See Camacho, supra; 38 C.F.R. § 4.119, Diagnostic Code 7913; see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component").

As for the Veteran's erectile dysfunction, there is no evidence to suggest that the Veteran's erectile dysfunction is related to his diabetes mellitus.  Indeed, the September 2008 VA examiner stated that erectile dysfunction pre-existed the onset of diabetes mellitus and was possibly related to the Veteran's Addison's disease.  Therefore, the issue of entitlement to special monthly compensation for loss of use of a creative organ has not been referred to the agency of original jurisdiction for separate disposition, as this condition has not been associated with the Veteran's service-connected diabetes mellitus.  The Board also notes that the Rating Schedule does not provide for a separate compensable schedular rating for such symptomatology alone.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014) (requiring penis deformity with loss of erectile power).

Further, service connection for macular degeneration, claimed as vision impairment, has been denied by the RO as the September 2008 VA examiner determined that that condition was not related to the Veteran's service-connected diabetes mellitus, and no other complications related to diabetes mellitus has been identified in the medical evidence of record.  Thus, the evidence fails to demonstrate additional complications that should be considered part of the diabetic process under Diagnostic Code 7913.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms and allegedly related complications.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

In finding that a higher rating is not warranted for the Veteran's service-connected diabetes mellitus, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a higher rating for the Veteran's disability during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014).


Headaches

The Veteran asserts that his service-connected headache disorder has been more disabling than initially rated.  His headache disorder has been rated as 10 percent disabling from March 23, 1990, to September 9, 2010, and as 50 percent disabling thereafter.  The Veteran contends that higher ratings are warranted.

The Veteran's service-connected headaches disorder was initially rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045, and is now rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 8045 previously pertained to brain diseases due to trauma and currently pertains to residuals of traumatic brain injury (TBI).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (1989 & 2009).  Diagnostic Code 8100 pertains to migraines.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

Prior to October 23, 2008, Diagnostic Code 8045 provided the following criteria for rating brain disease due to trauma.  Purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent disabling and no more, under 38 C.F.R. § 4.132, Diagnostic Code 9305.  Id.  The regulation further provided that "[r]atings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis."  Id.  

Effective October 23, 2008, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  The old criteria apply to applications received by VA before that date.  However, a Veteran whose residuals of TBI were rated by VA under a prior version of Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  As the Veteran's claim from which this appeal stems was received prior to October 23, 2008, and he has not requested that his headache disability be reviewed under the revised criteria, only the former rating criteria are for application in this case.  See 77 Fed. Reg. 2910 (Jan. 20, 2012); 73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).

As discussed in the introduction, in an August 2006 decision, the Board denied an initial rating in excess of 10 percent for headaches.  Specifically, the Board determined, among other things, that a higher rating was not warranted under Diagnostic Code 8045 because the Veteran did not have a diagnosis of multi-infarct dementia associated with brain trauma.  In appealing that denial to the Court, the Veteran argued that the Board had erred by omitting evidence of a brain infarct from its discussion of entitlement to a higher rating under Diagnostic Code 8045.  In its August 2009 decision, the Court considered this argument but found it to be without merit "because [the Veteran] does not have a diagnosis of 'multi-infarct dementia,' which is required for a disability rating higher than 10 [percent] under [Diagnostic Code] 8045."  No additional evidence submitted or associated with the claims folder since the Board's August 2006 decision suggests that the Veteran has multi-infarct dementia.  In this regard, the Board notes that the report of a January 2006 VA neurological examination discusses the results of a VA Magnetic Resonance Imaging (MRI) scan of the Veteran's brain that revealed an area that the examiner described as "likely an old infarct."  This statement does not equate to a diagnosis of multi-infarct dementia, which finding is supported by the Court's August 2009 decision wherein the single-judge determined that "this statement, however, does not rise to the level of a multi-infarct dementia diagnosis."  

Further, prior to October 2008, Diagnostic Code 8045 provided that purely subjective complaints, such as headaches, were to be rated as 10 percent disabling and no more, under 38 C.F.R. § 4.132, Diagnostic Code 9305.  Although a higher rating is potentially warranted if the disability resulting from the trauma is purely neurological, the evidence fails to demonstrate that the Veteran has a resulting neurological disability, such that his headache disability should more aptly be rated under the Diagnostic Codes specifically dealing with such disabilities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (pre-October 23, 2008).  In so finding, the Board has considered the report of a June 2001 VA neurological examination wherein the examiner noted that het Veteran at time "may have perioral numbness, which might or might not be associated with the headaches," and also indicated that the Veteran had been evaluated by an outside neurologist who had diagnosed tension headaches with coexisting right occipital neuralgia.  To the extent that this is evidence suggestive of neurological symptomatology, it does not equate to a diagnosed neurological disorder, such as hemiplegia, epileptiform seizures, facial nerve paralysis, or the like, resulting from the Veteran's in-service brain trauma.  

Moreover, while the Veteran has reported headaches since sustaining a head trauma while in service, he has not indicated being diagnosed as having a neurological condition such as those described in the rating criteria or described symptomatology suggestive of hemiplegia, epileptiform seizures, facial nerve paralysis, or any similar condition.  Thus, the Board finds that the disability resulting from the in-service head trauma is subjective, as opposed to neurological, in nature.  Accordingly, because the evidence of record fails to reveal the Veteran has at any point during the pendency of his claim been diagnosed as having a resulting neurological condition or as having multi-infarct dementia, a rating in excess of 10 percent is not warranted in accordance with the criteria set forth in Diagnostic Code 8045 with reference to Diagnostic Code 9305.  Notably, the Court in its August 2009 decision did not find error with the Board's previous classification of the Veteran's disability and application of Diagnostic Code 8045 to the facts of the Veteran's case.  

Rather, the Court vacated the Board's previous decision that denied entitlement to an initial rating in excess of 10 percent upon finding that the Board had erred by failing to provide an adequate statement of reasons or bases for its denial of a higher rating under the criteria set forth in Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable rating is assigned for migraines with less frequent attacks than required for a 10 percent rating; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

Notably, the Court took issue with the Board's finding that the Veteran had not been diagnosed as having migraine headaches, pointing out that a March 2001 VA examiner had indicated that the Veteran's "chronic headaches" met the "criteria for migraine type headaches."  The Court thus found the Board's determination to the contrary to be clearly erroneous.  In addition, the Court found that the Board's previous determination that the Veteran did not suffer from prostrating attacks an average of once per month, was not supported by an adequate statement of reasons or bases because the Board failed to address a number of VA medical reports that referenced the Veteran's "severe headaches," pointing to a March 26, 2004, VA examination report wherein it was noted that the Veteran suffered from about 25 headaches per year, with a duration of one to three days, that required bedrest. 

A review of the relevant evidence shows that during an October 1990 examination, the Veteran reported headaches, which lasted for two to three days.  He indicated treatment with Tylenol, which helped some of the time.  During an August 1991 hearing, the Veteran stated that he had not had a headache for six or seven months at that point, but he also reported that he would immediately take medication when he felt a headache coming on.  In February 1993, the Veteran presented with complaints of a dull headache that had lasted for five days.  During a May 1994 VA examination, the Veteran complained of severe migraine-type headaches in the posteroparietal area, extending down the occipital area and into the posterior neck.  The Veteran reported incapacitating headaches two to three times a month and stated that he was frequently nauseated due to the pain and reported taking Tylenol, which would decrease but not relieve the pain.  The diagnosis was severe headaches, probably secondary to head trauma.  A VA treatment record dated in August 2000 notes that the Veteran denied experiencing headaches at that time.

The Veteran was afforded a VA examination in March 2001.  At that time, he complained of headaches on a near-daily basis, lasting anywhere from two to three hours to two to three days.  He reported associated nausea and occasional vomiting, as well as photophobia.  The Veteran reported missing three to four days of work a year due to the severity of his headaches.  The examiner stated that the Veteran's headaches met the criteria for migraine-type headaches.  The Veteran also endorsed having severe headaches in April 2001.  

The Veteran was again evaluated in June 2001.  At that time, he reported experiencing severe headaches on average three times a month and endorsed associated photophobia and phonophobia, as well as nausea.  The Veteran reported missing work when experiencing a very intense headache, but did not indicate how often that occurred.  In September 2001, the Veteran presented for an evaluation of his chronic headaches.  He described intermittent headaches of a mild to severe quality occurring every two to three weeks since sustaining a head injury in service.  He stated that he previously experienced partial relief with certain medications but that those were no longer working.  

A VA treatment record dated in May 2002 notes that the Veteran presented for an evaluation of a stomach condition and of colon cancer.  At that time, he denied any headaches.  A January 2003 treatment notes indicated that the Veteran was then-currently employed at a local church as a maintenance position.  In February 2003, it was noted that he was making an effort to work despite his visual limitations.

In March 2004, the Veteran underwent a VA scars examination.  At that time, he reported having severe headaches since sustaining an in-service head trauma and reported the frequency of such headache to currently be about 25 times a year, lasting from one to three days.  The Veteran stated that his headaches were no worse than they had always been and indicated that his prescribed medication provided no relief, but that bedrest helped.  A VA neurological examination was conducted in January 2006.  Again the Veteran reported having headaches since sustaining an in-service head trauma.  He stated that they occurred once or twice a month and lasted for approximately two days.  The Veteran reported his headaches to be sudden in onset without a prodrome; he denied associated symptoms of nausea, vomiting, photophobia, weakness, numbness, tearing, or rhinorrhea.  It was noted that during a headache episode, the Veteran was able to perform basic activities of daily living, but was unable to engage in any complex or physically challenging tasks.  The examiner diagnosed episodic headache and noted a possible element of tension headache.  In August 2006, the Veteran was seen in the pain clinic.  It was noted that he had been diagnosed with chronic daily headaches and was sent for botox injections.  The Veteran described variable headaches, lasting for as long as three days.  He stated that occasionally, he would go a month without having a headache.  Associated nausea and visual changes were denied.

The Veteran underwent another VA examination in September 2010, the report of which noted that the Veteran was then suffering from migraine headaches two to three times a month and that most attacks were prostrating in nature.  The usual duration of a headache was more than two days and his headaches were then-currently being treated with botox injections, the response to which was poor to none.  A MRI scan of the brain revealed no acute findings.  The examiner stated that since the Veteran's headaches consistently required him to lay die in a dark, quiet room for several hours at a time, with headaches occurring one to three times a month, it would be expected that he would experience increased absenteeism at work.  

The Veteran was again examined in July 2012.  He reported intermittent headaches approximately one to two times a month and indicated associated nausea and photophobia.  Sensitivity to sound was also noted by the VA examiner.  He stated that the pain associated with the headaches was a level 10 on a scale to 10, which necessitated him lying down for at least one day.  He indicated that he was no longer taking medication or receiving botox treatments.  Upon review of the claims folder and examination of the Veteran, the examiner indicated that he Veteran had prostrating attacks of migraine and non-migraine headache pain more frequently than once per month.  The examiner found, however, that the Veteran did not have very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  Regarding the impact of the Veteran's headaches on his occupational functioning, the examiner state that the Veteran would need to lie down with the occurrence of headaches and would need to miss work or leave work due to his headaches.  It was also noted that "[t]he Veteran states he will need to retreat to a quiet room for at least once [sic] day."

Upon consideration of the evidence of record, the Board finds that the Veteran's service-connected headache disability has more nearly approximated the criteria for a 30 percent disability rating under Diagnostic Code 8100 from the effective date of his award of service connection to the date that the RO increased his rating to 50 percent.  This is so because the evidence demonstrates that the Veteran's headache disability has, since his award of service connection, been tantamount to migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

At the outset, the Board notes that neither the rating criteria nor the Court has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In the instant case, the Veteran's reported symptoms have been relatively consistent during the pendency of his appeal, which symptoms include nausea, photophobia, and phonophobia.  This symptomatology has been found to meet the criteria for migraine-type headaches.  Further, the evidence suggests that the Veteran has experienced severe headaches at least once a month since his award of service connection.  Although the Veteran testified during an August 1991 hearing that he had not had a headache for six or seven months at that point, he also reported that he would immediately take medication when he felt a headache coming on.  This suggests to the Board that the Veteran would have experienced headaches more frequently if he were not taking medication.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As Diagnostic Code 8100 does not contemplate the effects of medication in alleviating the frequency of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of his disability.  Id.  Although the medical evidence of record does not indicate that the Veteran's headaches could be considered "prostrating," in light of his associated symptomatology and the severe nature of his headaches, the Board concludes that the Veteran's headaches have, since the March 23, 1990, effective date of his award of service connection, been more aptly described by the criteria necessary for a 30 percent rating.

The Board has also considered whether a 50 percent rating is warranted prior to September 9, 2010, but finds that it is not.  The Board has reviewed the relevant evidence dated prior September 9, 2010, but finds that it does not demonstrate a disability picture characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, the evidence dated from March 1990 to March 2001 does not suggest that the Veteran's headaches resulted in severe economic inadaptability during that time.  Indeed, the evidence dated during that time does not indicate that the Veteran was missing work or was unable to perform occupationally due to his headaches.  In March 2001, the Veteran reported missing three to four days of work a year due to the severity of his headaches.  The Board does not find that missing three or four days of work a year would be productive of severe economic inadaptability.  Although in June 2001, the Veteran reported missing work when experiencing a very intense headache, he did not indicate how often that occurred.  Thus, regardless of the severity of the Veteran's headaches, because the evidence does not suggest that his headache were productive of severe economic inadaptability, the Board finds that the evidence fails to establish that the Veteran's migraines more nearly approximated the criteria for 50 percent rating during the time period from March 23, 1990, to September 9, 2010.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Accordingly, a disability rating greater than 30 percent is not warranted at any point during the relevant time period.  See 38 C.F.R. § 4.124s, Diagnostic Code 8100.  As noted hereinabove, the Veteran is in receipt of the maximum 50 percent schedular disability rating for headaches under Diagnostic Code 8100 for the period beginning September 9, 2010.  As such, a schedular disability rating greater than 50 percent is not warranted.

Additional Considerations

The Board also finds that the Veteran's diabetes mellitus and headache disability do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of either of the Veteran's claims for extra-schedular consideration.  The level of severity of the Veteran's diabetes mellitus and headache disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.


ORDER

An initial disability rating in excess of 20 percent for service-connected diabetes mellitus is denied.

An initial 30 percent disability rating for service-connected headaches is granted from March 23, 1990, to September 8, 2010, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 50 percent for service-connected headaches from September 9, 2010, is denied.


REMAND

As noted in the introduction, in a February 2013 rating decision the RO denied entitlement to special monthly compensation based on the need for aid and attendance.  The Board has determined that the Veteran submitted a timely notice of disagreement as to the February 2013 rating decision.  To date, however, no Statement of the Case has been furnished concerning the issue outlined above, or at least no Statement of the Case has been associated with either the Veteran's paper or paperless claims files that are now before the Board (as of December 30, 2014).  Notably, a Statement of the Case is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of a Statement of the Case regarding the issues of entitlement to special monthly compensation based on the need for aid and attendance.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Statement of the Case must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the notice of disagreement.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely notice of disagreement to a decision denying the benefit sought and a timely substantive appeal after issuance of a Statement of the Case.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The agency of original jurisdiction should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the agency of original jurisdiction for the following action:

The agency of original jurisdiction must issue a Statement of the Case addressing the issue of entitlement to special monthly compensation based on the need for aid and attendance.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


